Exhibit 10.67.06 [Lewiston, Idaho Morristown, Tennessee Stockton, California] PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS By and Between HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation and FAEC HOLDINGS (EP), LLC, a Delaware limited liability company, each a “Seller,” and collectively, as “Sellers” and EMERITUS CORPORATION, a Washington corporation, as “Buyer” TABLE OF CONTENTS Page 1. DEFINITIONS 1 2. SALE OF THE PROPERTIES 5 3. ESCROW 6 4. PURCHASE PRICE; ALLOCATION OF PURCHASE PRICE 6 5. CONDITIONS TO CLOSING; AS IS PURCHASE 7 6. CLOSING OF ESCROW 9 7. TERMINATION 14 8. REPRESENTATIONS AND WARRANTIES 16 9. CERTAIN EVENTS PRIOR TO CLOSING 18 10. POST-CLOSING MATTERS 19 11. BROKERS 19 12. MISCELLANEOUS PROVISIONS 19 EXHIBITS A-1 Description of Emeritus Master Lease A-2 Description of Summerville Master Lease B Escrow General Provisions C [RESERVED] D Form of Quitclaim Bill of Sale E [RESERVED] F [RESERVED] G List of Sellers, Nominees, Properties/Facilities and Purchase Price Allocations H [Reserved] SCHEDULE 1 Related Purchase Agreements i PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (this “Agreement”) is made and entered into as of July 31, 2007 to be effective as of June 14, 2007 (the “Effective Date”), by and among HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation (“HCP”), and FAEC HOLDINGS (EP), LLC, a Delaware limited liability company (“FAEC”) (each, a “Seller,” and collectively, “Sellers”) and EMERITUS CORPORATION, a Washington corporation (“Buyer”), as follows: RECITALS A. Each Seller is the owner of one or more the Properties (as defined below) as indicated opposite the name of such Property on Exhibit “G” attached hereto. B. The Properties comprising the Emeritus Properties (as defined below) are currently leased by the applicable Seller or Sellers to Buyer and/or certain Affiliates (as defined below) of Buyer pursuant to the Emeritus Master Lease (as defined below). C. The Property comprising the Summerville Property (as defined below) is currently leased, together with certain other property, by the applicable Seller or Sellers to Summerville Lessee (as defined below) pursuant to the Summerville Master Lease (as defined below). D. Buyer desires to purchase the Properties from Sellers and Sellers desire to sell the Properties to Buyer on the terms and subject to the conditions set forth herein. AGREEMENT NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Buyer and Sellers agree as follows: 1.DEFINITIONS For all purposes of this Agreement, except as otherwise expressly provided herein or unless the context otherwise requires, (i) the terms defined in this Article have the meanings assigned to them in this Article and include the plural as well as the singular; (ii) all references in this Agreement to designated “Articles,” “Sections” and other subdivisions are to the designated Articles, Sections and other subdivisions of this Agreement; (iii) the word “including” shall have the same meaning as the phrase “including, without limitation,” and other phrases of similar import; and (iv) the words “herein,” “hereof” and “hereunder” and other words of similar import refer to this Agreement as a whole and not to any particular Article, Section or other subdivision. 1.1 1031 Exchange:As defined in Section 6.8. 1.2 Additional Charges:With respect to each applicable Property, “Additional Charges,” as defined in the applicable Master Lease and allocable to such Property. 1.3 Additional Rent:With respect to each applicable Emeritus Property,“Additional Rent,” as defined in the Emeritus Master Lease (including “Percentage Rent” and “CPI Rent,” as each are defined in the Emeritus Master Lease) and allocable to such Property. 1.4 Affiliate:“Affiliate,” as defined in the Emeritus Master Lease. 1.5 Allocated Purchase Price: As defined in Section 4.1. 1.6 Bill of Sale:As defined in Section 6.2.2. 1.7 Close of Escrow, Closing Date and/or Closing:As defined in Section 6.1. 1.8 Closing Funds:As defined in Section 4.4. 1.9 Condemnation:“Condemnation,” as defined in the Emeritus Master Lease. 1.10Condemnor:“Condemnor,” as defined in the Emeritus Master Lease. 1.11Deed:As defined in Section 6.2.1. 1.12Earnest Money Deposit:As defined in the Master Purchase Agreement. 1.13Effective Date:As defined in the preface to this Agreement. 1.14Emeritus Lessee:“Lessee,” as defined in the Emeritus Master Lease 1.15Emeritus Lessor:“Lessor,” as defined in the Emeritus Master Lease. 1.16Emeritus Master Lease:That Amended and Restated Master Lease identified on Exhibit “A-1” attached hereto among the Emeritus Lessor and the Emeritus Lessee covering, among other properties, the Emeritus Properties, as more particularly described therein, as the same may have been amended or modified from time to time in accordance with the terms thereof. 1.17Emeritus Properties:Collectively, the “Leased Property” (as defined in the Emeritus Master Lease) of each “Facility” (as defined in the Emeritus Master Lease) listed on Exhibit G attached hereto as “Emeritus Properties,” less any portion of any which has been taken by reason of any Condemnation or other exercise of the power of eminent domain (each, an “Emeritus Property”).The parties acknowledge that the Emeritus Properties for purposes of this Agreement include only the “Leased Property” of the “Facilities” listedon Exhibit G attached hereto, and that the balance of the “Leased Property” of each “Facility” covered by the Emeritus Master Lease, but not covered by this Agreement is being sold and conveyed to Buyer pursuant to the Master Purchase Agreement or another Related Purchase Agreement.In other words, pursuant to this Agreement, the Master Purchase Agreement and the other Related Purchase Agreements Sellers and/or their Affiliates are selling and Buyer is purchasing all of the respective Seller’s and/or its Affiliates’ right, title and interest in and to the “Leased Property” of all of the “Facilities” covered by the Emeritus Master Lease upon the Closing hereunder and the Related Purchase Agreement Closing under each applicable Related Purchase Agreement, but this Agreement is intended to and only covers the “Leased Property” of each “Facility” listedon Exhibit G attached hereto. 2 1.18Emeritus/Summerville Merger:As defined in the Master Purchase Agreement. 1.19Escrow Holder:As defined in Section 3.1. 1.20Event of Default: “Event of Default,” as defined in the applicable Master Lease with respect to such Property. 1.21FAEC:As defined in the preface to this Agreement. 1.22Funds:Immediately available funds in the form of cash, wire transfer of funds, or a certified or bank cashier’s check drawn on a reputable financial institution acceptable to Escrow Holder. 1.23Hazardous Substance:With respect to each applicable Property, “Hazardous Substance,” as defined in the applicable Master Lease with respect to such Property. 1.24HCP:As defined in the preface to this Agreement. 1.25Impositions:With respect to each applicable Property, “Impositions,” as defined in the applicable Master Lease with respect to such Property. 1.26Laws:All applicable governmental laws, codes, ordinances, regulations, judgments, permits, approvals or other requirements. 1.27Lessee:With respect to (i) the Emeritus Master Lease, the Emeritus Lessee and (ii) the Summerville Master Lease, the Summerville Lessee. 1.28Lessor:With respect to (i) the Emeritus Master Lease, the Emeritus Lessor and (ii) the Summerville Master Lease, the Summerville Lessor. 1.29Liabilities: Any claim, liability, loss, cost, action, damage, expense or fees, including but not limited to reasonable attorney’s and paralegals’ fees and costs of defense (each, a “Liability”). 1.30Master Leases:Collectively, the Emeritus Master Lease and the Summerville Master Lease (each, a “Master Lease”). 1.31Master Purchase Agreement:As defined in Schedule 1 hereto. 1.32Minimum Rent:With respect to each applicable Property, “Minimum Rent,” as defined in the applicable Master Lease with respect to such Property. 1.33Opening of Escrow:As defined in Section 3.3. 1.34Organizational Documents:Collectively, as applicable, the articles or certificate of incorporation, certificate of limited partnership or certificate of limited liability company, bylaws, partnership agreement, operating company agreement, trust agreement, statements of partnership, fictitious business name filings and all other organizational documents relating to the creation, formation and/or existence of a business entity, together with resolutions of the board of directors, partner or member consents, trustee certificates, incumbency certificates and all other documents or instruments approving or authorizing the transactions contemplated by this Agreement. 3 1.35Outside Closing Date:Subject to extension as provided Section 6.8 below, August 15, 2007. 1.36Permitted Exceptions:With respect to each Property, as defined in Section 6.2.1. 1.37Person:Any individual, corporation, partnership, joint venture, limited liability partnership, limited liability company, association, joint stock company, trust, unincorporated organization, whether or not a legal entity, or other business or governmental entity or authority (or any department, agency, or political subdivision thereof). 1.38Properties:Collectively, the Emeritus Properties and the Summerville Property (each, a “Property”). 1.39Purchase Price:As defined in Section 4.1. 1.40Related Purchase Agreements:The agreements identified on Schedule 1 attached hereto between and/or among Sellers or certain Affiliates of Sellers, and Buyer, or certain Affiliates of Buyer, relating to certain purchase and sale transactions to be consummated concurrently with the Closing hereunder, if at all (each, a “Related Purchase Agreement”). 1.41Related Purchase Agreement Closing.The “Closing,” as defined in each Related Purchase Agreement. 1.42Related Purchase Agreement Buyer Default.The occurrence of a default (i.e., after any applicable notice or cure period) by Buyer or any Affiliate of Buyer under any Related Purchase Agreement. 1.43Related Purchase Agreement Seller Default.The occurrence of a default (i.e., after any applicable notice or cure period) by Sellers or any Affiliate of Sellers under any Related Purchase Agreement. 1.44Release of Claims:As defined in the Master Purchase Agreement. 1.45Rent and Charges:All accrued and unpaid Minimum Rent, Additional Rent, and any Additional Charges (whether or not billed) payable by the applicable Lessee under the applicable Master Lease with respect to the applicable Properties, through and including the day prior to Closing Date (prorated to the extent applicable for the month during which the Closing occurs). 1.46Summerville:Summerville Senior Living, Inc., a Delaware corporation. 4 1.47Summerville Lessee:“Lessee,” as defined in the Summerville Master Lease. 1.48Summerville Lessor:“Lessor,” as defined in the Summerville Master Lease, subject to the terms of the Master Purchase Agreement. 1.49Summerville Master Lease:That Amended and Restated Master Lease identified on Exhibit “A-2” attached hereto among the Summerville Lessor and the Summerville Lessee covering the Summerville Property and certain other property as more particularly described therein, as the same may have been or may hereafter be further amended or modified from time to time in accordance with the terms thereof. 1.50Summerville Property:Collectively, the “Leased Property” (as defined in the Summerville Master Lease) of that “Facility” (as defined in the Summerville Master Lease) listed on Exhibit G attached hereto as the “Summerville Property,” less any portion of any which has been taken by reason of any Condemnation or other exercise of the power of eminent domain.The parties acknowledge and agree that the Summerville Property for purposes of this Agreement does not include the “Leased Property” of all of the Facilities covered by the Summerville Master Lease and only includes the Facility identified on Exhibit G attached hereto as the “Summerville Property,” and that the “Leased Property”of certain other “Facilities” (but not all other “Facilities”) covered by the Summerville Master Lease are being sold and conveyed by Sellers and/or their Affiliates to Buyer pursuant to a Related Purchase Agreement as more particularly described therein. 1.51Title Company:Chicago Title Insurance Company, Attn: Angie Koetters, Escrow Officer, Fax No.:(312)223-5888. 1.52Title Policies:As defined in Section 6.4. 1.53Title Endorsements:As defined in Section 6.4. 1.54Transaction Documents:Collectively, this Agreement, the Deeds, the Bills of Sale, each Related Purchase Agreement, and all other agreements, documents and/or instruments to be executed and/or delivered pursuant to and in connection with this Agreement, the Related Purchase Agreements and/or the Exhibits hereto or thereto. 1.55Transaction Taxes.Any and all federal, state, municipal or other local Law documentary transfer, stamp, sales, use, excise, privilege or similar tax, fee or charge payable in connection with the delivery of any instrument or document provided in or contemplated by this Agreement, any Related Purchase Agreement or the Exhibits hereto and thereto together with interest and penalties, if any, thereon, including any sales or similar taxes payable in connection with the transfer of any personal property comprising a part of any Property. 2. SALE OF THE PROPERTIES Buyer agrees to purchase and accept from Sellers, and Sellers agree to sell, convey and assign to Buyer, all of the Properties on the terms and subject to the conditions set forth herein. 5 3. ESCROW 3.1General Instructions.Title Company is also hereby designated as escrow holder (sometimes herein referred to as “Escrow Holder”).Escrow Holder’s Escrow number, Escrow Officer for the transactions contemplated hereby and under the Related Purchase Agreements, address for notices and wiring information is set forth below Title Company’s acceptance of this Escrow.Escrow Holder’s general conditions or provisions, which are attached hereto as Exhibit “B” are incorporated by reference herein; provided, however, that in the event of any inconsistency between Exhibit “B” and any of the provisions of this Agreement or any Related Purchase Agreement, the provisions of this Agreement or the Related Purchase Agreement, as applicable, shall control, respectively.Buyer and each Seller shall each execute, deliver and be bound by such further escrow instructions or other instruments as may be reasonably requested by the other party or by Escrow Holder from time to time, so long as the same are consistent with this Agreement.Escrow Holder shall not comply with the unilateral instructions of only one party without the consent of the other party hereto unless otherwise expressly required to do so in this Agreement or any Related Purchase Agreement. 3.2Tax Reporting Person.For purposes of complying with Internal Revenue Code § 6045(e), as amended effective January1, 1991, Escrow Holder is hereby designated as the “person responsible for closing the transaction,” and also as the “reporting person” for purposes of filing any information returns with the Internal Revenue Service concerning this transaction, as required by law. 3.3Opening of Escrow.Escrow shall be deemed open when not less than four (4) originals of this Agreement and each Related Agreement, fully signed by all parties hereto or thereto either together or in counterparts, are delivered to Escrow Holder (the “Opening of Escrow”), which shall occur within one (1) business day after execution of this Agreement by Buyer and Sellers and each Related Purchase Agreement by the Parties thereto.Escrow Holder shall immediately notify Buyer, Sellers and their respective attorneys in writing of the official date of the Opening of Escrow. 4. PURCHASE PRICE; ALLOCATION OF PURCHASE PRICE 4.1Purchase Price.The purchase price for the Properties shall be Twenty-Five Million Eight Hundred Ninety-Four Thousand Three Hundred Ninety-Nine Dollars and 00/100ths ($25,894,399.00) (the “Purchase Price”).The Purchase Price shall be allocated among the Properties as set forth on
